Opinion by
Ebvin, J.,
In this unemployment compensation case the appellant was refused benefits by the bureau, the referee and the board under the provisions of §402 (b)(1) of the Law, 43 PS §802(b) (1).
Appellant was last employed by the Jones & Laughlin Steel Corporation and he voluntarily terminated his employment in order to explore a job opportunity in California. At the time he severed the employment relationship he had no definite contract of hire with the prospective employer. He testified as follows: “Q. We are not concerned at the moment with why you applied for it. You say you had a job. I am trying to learn how a brother-in-law in California could get you *622a job without you being there in order to present yourself and make application. A. He talked to his foreman and his foreman told him, well, he says, to bring him out here and we will see if we can help him out any. I took the chance. Q. You went out on the hope— A. That’s right. Q. — that you would get a job based on the statement given to your brother-in-law. A. That’s right. Q. But you did not have a written — A. No, sir. Q. — or a definite commitment of hire by this company until after you left Pennsylvania. A. That’s right. Q. And you hoped to get a job when you went out, is that what you mean, sir? A. That’s right.”
The mere possibility of obtaining other employment is not sufficient to constitute cause of a necessitous and compelling nature for voluntarily terminating one’s employment. For similar cases see Disario Unemployment Compensation Case, 193 Pa. Superior Ct. 517, 165 A. 2d 111; Naugle Unemployment Compensation Case, 194 Pa. Superior Ct. 420, 168 A. 2d 783.
Decision affirmed.